PRICE, Presiding Judge.
Appellant was indicted for assault with intent to murder. He was found guilty of assault and battery.
The evidence for the state shows that defendant was separated from his wife and she was staying with her brother. Defendant came to her brother’s home about seven o’clock one evening and struck his wife’s nephew on the chin with a shotgun. Defendant was drinking at the time.
The evidence made out a prima facie case for the state. The motion to exclude the evidence was properly overruled. The defendant introduced no evidence.
Charles Campbell, the assaulted party, testified on cross-examination that he did not get a warrant for defendant’s arrest; that he supposed they are on good terms; that they had no argument before defendant struck him; that they never had an argument or fuss after that. On redirect examination the witness was asked:
“Q. Charles, Mr. Carmichael asked you if you had been on good terms since that, he asked if you were injured, I will ask you now, ever since that time haven’t you had a little difficulty with Pride?”
The trial court overruled the objection to this question on the ground that it was a matter brought out by defendant on the cross-examination of the witness.
Assuming, but not deciding, that this ruling of the court was erroneous, it was error without injury since the following answer of the witness was not harmful to defendant:
“Well, he hasn’t been to my house, he hasn’t spoken to me or nothing.”
Affirmed.
JOHNSON, J., recuses self.